Citation Nr: 0203240	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  98-13 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  The propriety of the initial 10 percent rating for 
residuals of a shell fragment wound of the right posterior 
thigh.  

2.  The propriety of the initial 20 percent rating for 
varicose veins of the right leg.

3.  The propriety of the initial 10 percent rating for an 
injury to the right common peroneal nerve.  

4.  The propriety of the initial 10 percent rating for tender 
scars of the right posterior thigh.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESSES AT HEARING ON APPEAL

Appellant, M. A. A.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
March 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted the veteran service 
connection for a shell fragment wound to the right posterior 
thigh and assigned a noncompensable rating.  By an August 
1998 rating decision, the RO increased the veteran's initial 
rating to 20 percent for a shell fragment wound to the right 
posterior thigh, and expanded the service-connected 
disability to include varicose veins and mild neuropathy.  

After the Board's March 1999 remand, in a June 2000 rating 
decision, the RO separated the service connected 
disabilities, so that a separate 20 percent rating was 
assigned for varicose veins of the right leg, a separate 10 
percent rating was assigned for residuals of a shrapnel wound 
of the right thigh, a separate 10 percent rating was assigned 
for a nerve injury, and a separate 10 percent rating was 
assigned for tender scars.  

In a statement received in March 1999, the veteran raised 
claims for disabilities stemming from Agent Orange as well as 
from secondary effects of Amitriptyline and Tramadol used in 
connection with his service-connected disabilities.  Although 
the veteran never clarified for which disabilities he was 
seeking service connection, these matters are referred to the 
RO for proper adjudication.  


FINDINGS OF FACT

1.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
had full range of motion of his right knee.  

2.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had indications of loss of deep fascia, loss of muscle 
substance, or loss of normal firm resistance of his right 
posterior thigh muscles compared with the sound side; tests 
of strength and endurance compared with the sound side have 
not demonstrated positive evidence of impairment.  

3.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had varicose veins with persistent edema and stasis 
pigmentation or eczema of his right leg.  

4.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had severe varicose veins of the right leg involving the 
superficial veins above and below the knee involving the long 
saphenous vein ranging over 2 centimeters in diameter; he has 
not had marked distortion and sacculation, and he has not had 
edema and episodes of ulceration.  

5.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
had mild incomplete peroneal nerve palsy on the right; he has 
not had moderate incomplete paralysis of the common peroneal 
nerve on the right.  

6.  Throughout the period from the effective date of the 
grant of service connection to the present, the scars on the 
veteran's right posterior thigh have been tender and painful, 
but have not been poorly nourished with repeated ulceration.  


CONCLUSIONS OF LAW

1.  The initial 10 percent rating, but no higher, for 
residuals of a shell fragment wound of the right posterior 
thigh is appropriate.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5313 
(2001); 4.55, 4.56, 4.72 (1996).  

2.  The initial 20 percent rating, but no higher, for 
varicose veins of the right leg is appropriate.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.104 (2001), § 4.104 
(1997).

3.  The initial 10 percent rating, but no higher, for an 
injury to the right common peroneal nerve is appropriate.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.124 (a), 
Diagnostic Code 8521 (2001).

4.  The initial 10 percent rating, but no higher, for tender 
scars of the right posterior thigh is appropriate.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic 
Code 7803-7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that in September 1969, the 
veteran was seen for a fragment wound to his right lower 
inner thigh.  He had a good pulse in his right foot.  X-ray 
showed a fragment in the soft tissues of his right thigh.  It 
was noted that it need debridement.  A January 4, 1970, 
record noted a painful area of the leg secondary to 
fragments.  At his separation examination in February 1971, 
his lower extremities were described as normal.  At an annual 
flight examination in November 1971, the veteran's lower 
extremities were described as normal.  At an annual flight 
examination in November 1972, the veteran was noted to have a 
3 cm. scar on his posterior right thigh.  

VA treatment records were submitted from August 1997 to 
November 1998.  The veteran was seen for his varicose veins 
in June 1997.  In July 1997, it was noted that the veteran's 
legs did not have edema or ulceration.  He underwent vein 
stripping by the VA in August 1997.  The veteran was seen for 
physical therapy on his right thigh in November 1997.  He was 
seen in November 1997, and there was no evidence of muscle 
atrophy, and motor strength was 5/5 bilaterally.  The 
examiner's impression was possible mild deep peroneal nerve 
neuropathy with normal EMG and small amplitude bilaterally 
due to EDB atrophy and normal sensory studies.  He was seen 
in March 1998.  The examiner provided an impression of 
possible neuropathy secondary to shrapnel injury.  The 
veteran was seen in September 1998.  Examination showed well 
healed scars, quite sensitive to palpation along the scars.

The veteran underwent a VA examination in August 1997.  He 
stated that chronic swelling and pain of the right leg made 
it hard to exercise, and that he had only been able to walk 
about one mile and that he was only able to run for very 
limited distances.  Examination of the right lower extremity 
showed that the veteran had some erythema and swelling of the 
back of the right leg.  There were two well healed incisions 
visible from the surgery.  It was tender to palpation, 
halfway up the right leg, and halfway down the thigh.  He was 
able to raise his right leg to 90 degrees.  He was able to 
extend his knee to 160 degrees, although it was painful.  X-
rays of the right femur showed no significant bony 
abnormalities and no definite opaque foreign body identified.  
The examiner commented that it was still too close to the 
surgery to know if the current swelling and pain was going to 
go away or if it was still related to the surgery.  The 
examiner commented that the veteran seemed to be able to hold 
employment in the civilian sector and did not seem limited in 
his job.  

In a December 1998 statement, the veteran contended that he 
was wounded in September 1969 by enemy fire, consisting of a 
fragment 2 cm. by 2 cm.  He noted that the wound was made 
worse by the attending physician as he searched for 
fragments.  The veteran stated that the larger wound created 
by the physician was left open for dry healing for two weeks.  
He stated that he was discharged from the 45th Surgical 
Hospital on the same day at his request, because Tay Ninh was 
under constant rocket and mortar attacks.  It was noted that 
the hospital did not have any protective barriers against the 
rockets and mortars where there was protection at the 229th 
helicopter company.  He stated that he returned to the 
hospital two weeks later for cleaning and closure of the 
wound, but that records of the 2nd procedure were missing.  
He stated that flight records showed that flight duties were 
not established until September 17, 1969, and that those 
flights were to Vung Tau for helicopter maintenance and were 
non-combat flights even though all flights in Vietnam were 
considered combat.  He wrote that he spent one month 
recovering from the wound received on September 2, 1969, and 
returned to combat duty on October 2, 1969.  

He wrote that the fragment remained in his leg until January 
4, 1970, and was removed by surgery and was a 2 cm. fragment 
of shrapnel located 6 cm. from where it entered.  He wrote 
that the muscles in the lower region were the semitendinosus 
and the semimembranosus and the tendons.  He contended that 
he had post surgery scars measuring 3 cm. in 3 locations 
above and below the knee, and that this could be seen as 
veins greater than 2 cm. with sacculation.  

The veteran underwent a hearing before a traveling member of 
the Board in December 1998.  The veteran clarified that he 
was treated for the injury and then released for duty on the 
same day, but that four months later he had to go back to the 
hospital to have part of the shell fragment removed that had 
traveled through the leg.  He contended that he had a through 
and through injury (page 5).  He clarified that the shell 
fragment did not exit the leg, but that it had to be removed 
about 90 degrees around the leg.  He described numbness and 
tingling to his foot from the varicose veins, and described 
hypersensitivity around both scars (page 8).  M. A. testified 
that the veteran tired easily when walking.  The veteran 
submitted some photos of his right leg.  

The veteran underwent a neurological examination sponsored by 
the VA in July 1999.  The examiner noted that the veteran's 
injury occurred on September 2, 1969, when he was flying a 
helicopter in Vietnam, and that he was shot at with a machine 
gun.  The bullets caused the armor plates underneath his leg 
to shatter, with shrapnel entering the posterior portion of 
the right thigh.  The examiner noted that the veteran 
immediately went to the medic after this, with initial 
exploration revealing no shrapnel.  The wound was kept open 
for a couple of weeks to dry heal, and was then closed up 
shortly afterwards.  The examiner wrote that in the early 
part of 1970, it was noted that there was shrapnel underneath 
the skin medially at the thigh in the subcutaneous region, 
which was removed surgically at that time.  

The veteran noted some right leg pain and weakness, 
specifically when he walked.  He described this as fatigue, 
if he stood for a long time or walked for a distance.  He had 
what he said was significant pain in the back of his leg 
which was described as a screwdriver poking into the 
posterior aspect of his thigh and twisting.  The pain went up 
his leg to his back.  It was intermittent but was worse at 
night when he was supine and trying to sleep.  The pain had 
caused significant sleep disturbance.  Elavil and Tramadol 
were currently being used to stop the pain and help him 
sleep.  When he sat, he noticed some pain and muscle cramps 
in the posterior thigh region.  He did have to use support 
hose.  His last varicose vein stripping was done 3 years ago, 
and this caused more scarring on the posterior thigh.  He 
noticed some occasional weakness, namely buckling.  He 
thought the weakness was more in his hamstring muscles.  He 
had mild numbness in the distal dorsal aspect of his right 
foot.  He was not paralyzed and was able to walk.  He noted 
the precipitation factors being prolonged standing or walking 
and lying down.  

It was noted that a nerve conduction/EMG study had been 
performed in November 1997 of the lower extremities revealing 
inconsistent results.  There were prolonged distal latencies 
of the right peroneal nerve with distal decreased amplitudes, 
slow fibular head and slowing above the fibular head, and 
some decreased amplitude on the left peroneal nerve in motor 
studies distally and proximally as well.  Examination showed 
normal range of motion with the hip flexors, hip extensors, 
knee flexors, knee extensors, ankle dorsi-flexors, ankle 
plantar flexors, everters and inverters bilaterally.  
Strength testing revealed intact strength in the left lower 
extremity.  In the right extremity, there was intact 
strength, including 5/5 strength in the hip flexors and 
extensors.  In the knee flexors, the veteran had a 4+15 which 
was believed to mostly pain limited movement with some 
giveaway weakness.  Knee extensors were 4+15 for the same 
reason.  Ankle dorsi-flexors and plantar flexors were 5/5 
bilaterally.  Inverters and everters of the right ankle had a 
full range of motion and 5/5 strength.  There was giveaway 
weakness and pain limited weakness of the right leg, but the 
examiner believed that the strength was 5/5.  

Reflex testing was intact and symmetric bilaterally at the 
knees and ankles.  He had significant scar deformities in the 
right posterior thigh to the popliteal fossa.  Sensory 
examination was normal to light touch, pinprick and joint 
position sense bilaterally in the lower extremities with the 
exception of a 2 x 1 cm. patch of numbness of the dorsal 
aspect of the right foot, immediately proximal to the toes.  
Gait appeared to be normal, and leg raise testing revealed no 
significant results.  

EMG/nerve conduction studies revealed normal latencies and 
amplitudes and prolonged distal latencies of the right 
peroneal nerve, consistent with a partial axonal common 
peroneal nerve palsy coming from the right posterior thigh.  
The deep peroneal nerve was not affected; it was the common 
peroneal according to the nerve conduction study performed.  
Diagnosis was partial common peroneal nerve palsy on the 
right, originating in the popliteal fossa, causing an 
incomplete mild peroneal nerve palsy on the right.  The 
reason that it was mild was that strength was preserved, and 
the only limiting factor was pain-limited movement.  There 
was a lack of any other evidence of a significant peroneal 
nerve palsy, other than that seen on the EMG, which was only 
mildly involved.  The examiner reiterated that there was a 
right peroneal nerve palsy, partial of the common peroneal 
nerve, originating from the posterior thigh.  

The veteran underwent an examination sponsored by the VA in 
July 1999.  The veteran complained of swelling in the right 
leg above the knee, and pain extending from his wound up into 
his lower back, fatigue after exercise and standing, numbness 
in the foot, and painful scars.  The pain was made worse 
during and after exercises and by sitting, walking, bending 
forward, bending backward, and sneezing.  He described the 
pain as a 6 on a scale of 1 to 10.  

Examination showed that there were 5 scars on the posterior 
aspect of his thigh from the popliteal space proximally, each 
measuring between 1 and 1 3/8 inch in length and 1-2 mm. in 
width.  The one that was  a bit more lateral had a bit of 
indentation.  The others were flat and smooth.  None were 
inflamed.  All were tender.  On the lateral proximal tibia 
there was a similar wound approximately 1 inch in length 
which was also tender, but had no other findings.  Range of 
motion of the knee was from full extension to flexion of 140 
degrees equally bilaterally.  Pulses were good.  Photos were 
taken.  Measurement of the thigh above the patella was 20.25 
bilaterally, and below the patella was 15.25 on the right, 
and 15.5 on the left, but the examiner did not think this was 
of any clinical significance as it was within the range of 
measurement.  Strength was 5/5 in the hamstrings, quads, 
calves, and foot muscles.  There was some diminished 
sensation on the dorsal aspect of the foot which was indeed 
anatomic and signifying sensory loss from the proximal wound 
of the sensory branches of the peroneal nerve.  X-rays of the 
leg were negative.  Impression was residuals of shrapnel 
wound and subsequent removal of shrapnel, one wound being 
through and through.  The examiner noted sensory loss, but 
commented that while the veteran complained of weakness and 
fatigability, he did not detect any weakness, fatigability, 
incoordination, or impaired ability to execute skilled 
movements.  The veteran complained of pain on movement, and 
the examiner did not see swelling deformity, atrophy of 
disuse, instability, disturbance with locomotion, or 
interference with sitting, standing or walking.  The examiner 
stated that he had reviewed the veteran's records.  

The veteran underwent an examination sponsored by the VA in 
August 1999.  The veteran stated that he was compliant with 
his compression hose on his right leg, and had no other 
previous history of deep venous thrombosis, pulmonary 
embolism, phlebitis, or other varicosities.  He denied any 
symptoms of lower extremity arterial insufficiency, including 
thigh, buttock, or calf claudication, ischemic forefoot or 
toe rest pain, ulceration or gangrene.  He complained of 
intermittent numbness and paresthesias of the right foot.  
The etiology of this was unknown and chronic.  Examination 
showed strong palpable pulses in all four extremities.  He 
had well-healed incisions along the right posterior thigh and 
knee area from previous varicose veins excisions.  He had 
very small recurrent varicosities and telangiectasis in the 
posterior thigh and knee area.  No large varicosities were 
present.  There were no stigmata of chronic severe vein 
disease such as thickened, scaling skin, infection, 
ulceration or bleeding.  The examiner did not see evidence of 
arterial insufficiency.  He commented that the veteran 
appeared to have small recurrent right posterior thigh and 
knee varicosities with no serious sequelae, which continued 
to be symptomatic.  The etiology of the chronic right foot 
intermittent numbness was unknown.  

In an October 1999 statement, the examiner from August 1999 
commented that venous duplex testing did not show any 
evidence of deep venous thrombosis with evidence of mild 
venous valvular reflux involving the deep veins bilaterally 
and evidence of superficial right greater saphenous vein 
reflux.  The examiner commented that the veteran did have 
evidence of venous valvular reflux disease, which was the 
likely etiology of the recurrent varicosities.  He 
recommended that the veteran continue his efforts at leg 
elevation above the heart level and use compression stockings 
to control his venous insufficiency and burning symptoms.  


Analysis

General Laws and Regulations

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  He was informed of such evidence in the June 
2000 Supplemental Statement of the Case.  It is also noted 
that the veteran's claim was remanded by the Board in March 
1999 in part in order to obtain any additional records not on 
file.  Moreover, VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate 
his claim.  He has not identified any additional, relevant 
evidence that has not been requested or obtained. 

For the aforementioned reasons, there is no reasonable 
possibility that further notification or assistance would aid 
in substantiating the claim.  38 U.S.C.A. § § 5103, 5103A 
(West Supp. 2001)); 66 Fed. Reg. 45620-32 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. § 3.159).  Therefore, 
the case will not be remanded for further development.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 10 percent rating following 
the grant of service connection for residuals of a shell 
fragment wound of the right posterior thigh; the initial 20 
percent rating for varicose veins of the right leg; the 
initial 10 percent rating for an injury to the right common 
peroneal nerve; and the initial 10 percent rating for tender 
scars of the right posterior thigh.  Therefore, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  The RO did 
consider all of the evidence following the grant of service 
connection, so the veteran's claim is in appropriate 
appellate status.  

The Court held in Esteban v. Brown, 6 Vet.App. 259, 261 
(1994), that a veteran's conditions can be rated separately 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  In this instance, 
the veteran's residuals of a shell fragment wound of the 
right posterior thigh, varicose veins of the right leg, right 
common peroneal nerve injury, and tender scars of the right 
posterior thigh all constitute separate disabilities and can 
be rated separately without violating 38 C.F.R. § 4.14.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-00.

Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 


The propriety of the initial 10 percent rating for residuals 
of a shell fragment wound of the right posterior thigh.

The schedular criteria for muscle injuries evaluated as well 
as the provisions of 38 C.F.R. 4.55, 4.56 which relate to 
evaluation of muscle injuries were revised effective July 3, 
1997.

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria."  62 Fed. Reg. 
at 30,235.

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Code 5313, reveal no changes in the 
evaluation granted for the classifications of disability from 
muscle injuries (slight, moderate, moderately severe, and 
severe).

Diagnostic Code 5313 provides evaluations for disability of 
muscle group XIII.  The function of these muscles are as 
follows: Extension of hip and flexion of knee; outward and 
inward rotation of flexed knee; acting with rectus femoris 
and sartorius (see XIV, 1, 2) synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at knee joint.  The muscles include 
the posterior thigh group, and hamstring complex of 2-joint 
muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  This code provides a 10 percent evaluation 
for moderate muscle injury, a 30 percent evaluation for 
moderately severe muscle injury, and a 40 percent evaluation 
for severe muscle injury.  See 38 C.F.R. 4.73, Diagnostic 
Code 5313(2001); 38 C.F.R. 4.73, Diagnostic Code 5313(1996).

Prior to the revisions for rating muscle injuries, the 
regulations classified muscle injuries into four general 
categories: slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.

A history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated.  Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. 4.56 (a).

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the non-major side 
indicate severe impairment of function.  38 C.F.R. 4.56(d).

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile. 38 C.F.R. 4.56(d).

In addition, in rating injuries of the musculoskeletal 
system, attention is first given to the deepest structures 
injured (bones, joints and nerves).  A through-and-through 
injury, with muscle damage, is at least a moderate injury for 
each group of muscles damaged.  Entitlement to a rating of 
severe grade is established when there is a history of a 
"compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. 4.72.

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. 4.55, 4.56, and 4.72. See 
62 Fed. Reg. 30237-240 (1997). For instance, 38 C.F.R. 4.72 
was removed and the provisions contained in that regulation 
was incorporated into the provisions of 38 C.F.R. 4.56.

The former provisions of 38 C.F.R. 4.55 provided that muscle 
injuries in the same anatomical region would not be combined, 
but instead the rating for the major group would be elevated 
from moderate to moderately severe or from moderately severe 
to severe according to the aggregate impairment of function 
of the extremity.  That regulation also provided that two or 
more muscles affecting the motion of a single joint could be 
combined but not in combination receive more than the rating 
for ankylosis of that joint at the intermediate angle.  
Additionally, that regulation provided that muscle injury 
ratings would not be combined with peripheral nerve paralysis 
ratings.  38 C.F.R. 4.55.

The new provisions of 38 C.F.R. 4.55, in pertinent part, 
provide that a muscle injury rating will not be combined with 
a peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  For 
rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in 5 anatomical regions: 6 muscle 
groups for the pelvic girdle and thigh (diagnostic codes 5313 
through 5318).  For muscle group injuries in different 
anatomical regions, which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. 4.25.  See 
38 C.F.R. 4.55.

Under the revised 38 C.F.R. 4.56, governing the evaluation of 
muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through- and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.

Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro- diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. 4.56 (d)(4). (Authority: 38 U.S.C. 
1155 [29 FR 6718, May 22, 1964, as amended at 43 FR 45349, 
October 2, 1978; 62 FR 30238, June 3, 1997).

An evaluation of the level of disability also includes 
consideration of the functional impairment of the veteran's 
ability to engage in other activities, including employment, 
and the effect of pain on the functional abilities.  38 
C.F.R. 4.10, 4.40, 4.45, and 4.59.  The Board also notes that 
in DeLuca v. Brown, 2 Vet. App. 202, 206 (1995) the United 
States Court of Appeals for Veterans Claims (Court) held 
that, when a diagnostic code provides for compensation based 
solely upon limitation of motion, the provisions of 38 C.F.R. 
4.40 and 4.45 must also be considered, and that examination 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."

For the veteran to be assigned a higher initial rating than 
10 percent for his shell fragment wound of the right 
posterior thigh, the evidence would have to show that his 
muscle injury is moderately severe, which would warrant a 30 
percent rating.  The rating criteria for a 30 percent rating 
are the same under the old and new diagnostic criteria.  

Even if it is conceded that the veteran sustained a through 
and through wound and was hospitalized for a prolonged period 
of treatment as described in the criteria for a moderately 
severe rating (the service medical records do not show 
treatment for a prolonged period, but the veteran claims that 
these records are missing), the evidence does not show that 
the veteran's muscle injury exhibits objective manifestations 
such that the injury can be labeled moderately severe nor is 
there evidence of such symptoms in the past.  At the 
veteran's July 1999 VA examination, his strength was 5/5 in 
the hamstrings, quads, calves, and foot muscles.  While the 
veteran complained of weakness and fatigability, the examiner 
did not detect any weakness, fatigability, incoordination, or 
impaired ability to execute skilled movements.  Similarly, 
while the veteran complained of pain on movement, the 
examiner did not see swelling deformity, atrophy of disuse, 
instability, disturbance with locomotion, or interference 
with sitting, standing or walking.  Measurement of the thigh 
above the patella was 20.25 bilaterally, and below the 
patella was 15.25 on the right (compared to 15.5 on the 
left), but the examiner did not think this was of any 
clinical significance as it was within the range of 
measurement.  

The findings do not show loss of deep fascia, muscle 
substance, or normal firm resistance of muscles as compared 
to the sound side.  The findings also do not show that tests 
of strength and endurance of the right thigh are affected.  
As the veteran does not have objective manifestations of his 
muscle injury which can be described as moderately severe, he 
is not entitled to a higher initial rating than 10 percent 
under Diagnostic Code 5313.  

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.

While the veteran has complained of pain and weakness in his 
right thigh, pain is encompassed by the relevant rating 
criteria shown in the requirements for moderate and 
moderately severe muscle injuries under 38 C.F.R. § 4.56.  
Therefore, the veteran is not entitled to a higher initial 
rating than 10 percent based on pain on use.

Since the veteran has full range of motion in his right knee 
(at his July 1999 VA examination he had range of motion in 
his knee from full extension to flexion of 140 degrees equal 
bilaterally), he is not entitled to a higher initial rating 
than 10 percent when his disability is considered under 
either Diagnostic Code 5260 or 5261.  


The propriety of the initial 20 percent rating for varicose 
veins of the right leg.

The veteran's disability has been rated under Diagnostic Code 
7120.  It is noted that the rating criteria for varicose 
veins changed on December 11, 1997.  The veteran has had 
examinations and been rated under both sets of applicable 
rating criteria for varicose veins.  Thus, the RO has 
considered the veteran's disability under both the old and 
new diagnostic criteria of Diagnostic Code 7120.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).

Under the old version of Diagnostic Code 7120, a 20 percent 
rating is assigned for moderately severe unilateral varicose 
veins involving superficial veins above and below the knee, 
with varicosities of the long saphenous, ranging in size from 
1 to 2 centimeters in diameter, with symptoms of pain or 
cramping on exertion, and with no involvement of the deep 
circulation.  A 40 percent rating is assigned for severe 
unilateral varicose veins involving the superficial veins 
above and below the knee, with involvement of the long 
saphenous vein, ranging over 2 centimeters in diameter, with 
marked distortion and sacculation, with edema and episodes of 
ulceration; and with no involvement of the deep circulation.  
A 50 percent disability rating is assigned when unilateral 
varicose veins are pronounced.  This requires the findings of 
a severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (effective prior to December 11, 1997). 

Under the new version of Diagnostic Code 7120, a 20 percent 
rating is assigned for varicose veins with persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  Varicose 
veins with persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration are assigned 
a 40 percent rating.  A 60 percent rating is assigned for 
varicose veins with persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A note at the end of the criteria instructs that 
if more than one extremity is involved, then each extremity 
is to be evaluated separately and combined using the 
bilateral factor if applicable.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (effective December 11, 1997). 

The evidence shows that the veteran is not entitled to a 
higher initial rating when his disability is evaluated under 
either the old or new diagnostic codes.  At his most recent 
VA examination in August 1999, the veteran denied any 
symptoms of lower extremity arterial insufficiency, including 
thigh, buttock, or calf claudication, ischemic forefoot or 
toe rest pain, ulceration or gangrene.  He had very small 
recurrent varicosities and telangiectasis in the posterior 
thigh and knee area.  No large varicosities were present.  
There were no stigmata of chronic severe vein disease such as 
thickened, scaling skin, infection, ulceration or bleeding.  

As the evidence does not show severe varicose veins above and 
below the knee currently or at any time since the initial 
rating with involvement of the long saphenous vein, ranging 
over 2 centimeters in diameter, with marked distortion and 
sacculation, with edema and episodes of ulceration, the 
veteran is not entitled to a rating in excess of 20 percent 
for any period from the grant of service connection to the 
present when the old rating criteria are applied.  Also, as 
the evidence does not show persistent edema and stasis 
pigmentation or eczema, the veteran is not entitled to a 
rating in excess of 20 percent for any period from the grant 
of service connection to the present when the new rating 
criteria are applied.  Although the veteran asserted in 
December 1998 that he had post-surgery scars measuring 3 cm. 
in 3 locations above and below the knee which could be seen 
as veins greater than 2 cm. with sacculation, the veteran was 
already assigned a separate rating for scars which is 
discussed in detail below.


The propriety of the initial 10 percent rating for an injury 
to the right common peroneal nerve.

Under Diagnostic Code 8521, when there is complete paralysis 
of the external popliteal (common peroneal) nerve , with foot 
drop and slight droop of first phalanges of all toes, the 
veteran cannot dorsiflex the foot, the veteran cannot extend 
(dorsal flexion) the proximal phalanges of his toes; 
abduction of the foot is  lost, adduction is weakened; and 
anesthesia covers the entire dorsum of the foot and toes, 
then a 40 percent rating is assigned.  Severe incomplete 
paralysis of the external popliteal (common peroneal) nerve 
is assigned a 30 percent rating.  Moderate incomplete 
paralysis of the external popliteal (common peroneal) nerve 
is assigned a 20 percent rating.  Mild incomplete paralysis 
of the external popliteal (common peroneal) nerve is assigned 
a 10 percent rating. 38 C.F.R. § 4.71(a), Diagnostic Code 
8529 (2001).  

At the veteran's July 1999 VA examination, strength was 5/5 
in the hamstrings, quads, calves, and foot muscles.  There 
was some diminished sensation on the dorsal aspect of the 
foot which was indeed anatomic and signifying sensory loss 
from the proximal wound of the sensory branches of the 
peroneal nerve.  At the veteran's July 1999 VA neurological 
examination, diagnosis was partial common peroneal nerve 
palsy on the right, originating in the popliteal fossa, 
causing an incomplete mild peroneal nerve palsy on the right.  
The examiner commented that the reason it was mild was that 
strength was preserved, with the only limiting factor being 
pain-limited movement.  There was a lack of any other 
evidence of a significant peroneal nerve palsy, other than 
that seen on the EMG, which was only mildly involved.  Based 
on this evidence, it is determined that the veteran's injury 
to the right common peroneal nerve is best described as mild 
incomplete paralysis and not moderate incomplete paralysis.  
Accordingly, the initial 10 percent rating assigned was the 
most appropriate rating.  


The propriety of the initial 10 percent rating for tender 
scars of the right posterior thigh.

A 10 percent evaluation is warranted for a superficial scar 
which is poorly nourished, with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  (2001).

A 10 percent evaluation is warranted for a superficial scar 
which is tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804. (2001).

Other scars are rated on the basis of limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2001).

Although the RO granted a separate 10 percent initial rating 
for tender scars of the right posterior thigh, there is a 
question as to whether the symptomatology for scarring is 
contemplated in the rating criteria for evaluating the 
veteran's muscle injury.  While the regulation for evaluating 
muscle disabilities contemplates some degree of scarring, the 
type of scarring (i.e. the scar symptomatology) is not 
specified in the regulation, other than for severe muscle 
disability, which contemplates adherent scarring.  More 
specifically, according to 38 C.F.R. § 4.56, under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe, and severe. See 38 C.F.R. § 4.56(d).  For slight 
muscle disability, the objective findings include "minimal 
scar." Id. at (d)(1)(iii).  For moderate muscle and 
moderately severe muscle disability, objective findings 
include "entrance and (if present) exit scars, small or 
linear." Id. at (d)(2)(iii) and (d)(3)(iii).  For severe 
muscle disability, the objective findings include 
"intermuscular binding and scarring," as well as "ragged, 
depressed and adherent scars," and "adhesion of scar to one 
or more [bones]." Id. at (d)(4).

There is no specific indication that the regulations for 
evaluating muscle injuries, as summarized in pertinent part 
above, contemplate tender and painful scarring, as described 
in 38 C.F.R. § 4.118, Diagnostic Code 7804.  In light of this 
ambiguity, the Board will resolve this matter in favor of the 
veteran, and the 10 percent rating for his tender scars is 
deemed appropriate, based on findings in the July VA 
examination reporting that all 5 scars (scars from shrapnel 
wound and operations for varicose veins) on the posterior 
aspect of the right thigh were tender.  While the Board finds 
that a 10 percent rating is warranted for the veteran's 
scars, there is no evidence of more severely disabling 
symptomatology or functional impairment pertaining to the 
scars.  The evidence does not show that the veteran's scars 
are poorly nourished with repeated ulceration to warrant a 
separate rating under Diagnostic Code 7803.  

In conclusion, the current medical evidence is consistent 
with no more than a 10 percent rating for residuals of a 
shell fragment wound to the right thigh involving Muscle 
Group XIII, a 20 percent rating for varicose veins of the 
right leg, a 10 percent rating for an injury to the right 
common peroneal nerve, and a 10 percent rating for tender 
scarring of the right posterior thigh.  In reaching the 
foregoing determinations, the Board has considered the 
clinical manifestations of the veteran's disabilities, 
including any effects his disabilities have on his earning 
capacity and his ordinary activity. See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  The Board has also considered and applied 
all pertinent aspects of 38 C.F.R. Parts 3 and 4.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating. See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for a higher rating.  Since the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt is not for application.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

While the veteran's residuals of a shell fragment wound of 
the right posterior thigh, varicose veins of the right leg, 
injury to the right common peroneal nerve, and tender scars 
of the right posterior thigh have had some consequences with 
regard to his employment, his disability does not have 
unusual manifestations and does not affect employment in ways 
that are not already taken into account under the provisions 
of the rating schedule.  It is important to note that, under 
the provisions of  38 C.F.R. § 4.1, the percentage ratings 
contemplated in the rating schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  The regulation 
further provides that, in general, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1  In the absence of medical 
evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.


ORDER

The initial 10 percent rating for residuals of a shell 
fragment wound of the right posterior thigh was proper and is 
maintained.

The initial 20 percent rating for varicose veins of the right 
leg was proper and is maintained.  

The initial 10 percent rating for an injury to the right 
common peroneal nerve was proper and is maintained.

The initial 10 percent rating for tender scars of the right 
posterior thigh was proper and is maintained.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

